275 S.W.3d 323 (2008)
Matt DOE, Plaintiff/Appellant,
v.
ROMAN CATHOLIC ARCHDIOCESE OF ST. LOUIS, et al., Defendants/Respondents.
No. ED 90858.
Missouri Court of Appeals, Eastern District, Division Two.
November 25, 2008.
Motion for Rehearing and/or Transfer to Supreme Court Denied January 21, 2009.
Application for Transfer Denied February 24, 2009.
Kenneth M. Chackes, M. Susan Carlson, St. Louis, MO, Patrick W. Noaker, St. Paul, MN, Rebecca M. Randies, Kansas City, MO, for appellant.
Edward M. Goldenhersh, Bernard C. Huger, David P. Niemeier, St. Louis, MO, for respondents.
Before ROY L. RICHTER, P.J., LAWRENCE E. MOONEY, J., GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
The plaintiff, Matt Doe, appeals the judgment of the Circuit Court of the City of St. Louis in favor of the defendant, the Roman Catholic Archdiocese of St. Louis.[1] The trial court dismissed without prejudice counts one through seven of the plaintiffs petition and granted summary judgment in favor of the defendant Archdiocese on the eighth count. Finding no error, we affirm.
An opinion would have no precedential value. The parties have been provided with a memorandum, for their information only, setting forth the reasons for this decision.
The trial court's judgment is affirmed. Rule 84.16(b)(5).
NOTES
[1]  The archbishop was named a defendant solely in his representative capacity as head of the Archdiocese, a non-profit unincorporated association at the time of suit.